DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3-5 and 7-10 are objected to because of the following informalities:
regarding Claim 1, the claim recites in:
Line 2, “wherein the method comprises” which should be “wherein the unit testing method comprises”.
Line 24, “otherwise, repeating steps” which, for purposes of clarity, should be --otherwise, if the path coverage is not 100% and the execution is not timed out, repeating steps--.  
Line 37, “pushed in the method” should be --pushed in the intermediate code representation method--.
Line 42, “the operator” which should be --[[the]] an operator--.
Line 43, “the high-level programming language” which should be --[[the]] a high level programming language--.
Lines 44-46, “the designed intermediate code; and a basic principle of the constructed intermediate code interpreter” which should be --the 
regarding Claim 5, the claim recites in:
Line 3, “an operator” which should be --[[an]] the operator--.
Line 6, “a high-level programming language” which should be --[[a]] the high-level programming language--.
Lines 6 and 7, “the intermediate codes” which should be --the set of intermediate codes--.
regarding Claim 8, the claim recites in Line 3, “the generated control flow graph” which should be --the 
Claims 3-5 and 7-10 also objected to since they depend from objected Claim 1, and as such inherit the same deficiencies.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Perez Acosta et al. (US PGPUB 2017/0116109; hereinafter “Perez”) in view of Avgerinos et al. (US PGPUB 2015/0339217; hereinafter “Avgerinos”) in view of Whitten (US Patent 5,805,795; hereinafter “Whitten”), Porter et al. (US Patent 9,559,928; hereinafter “Porter”) and Cho et al. (US PGPUB 2017/0286079; hereinafter “Cho”).
Claim 1: (Currently Amended)
Perez teaches a unit testing method based on automatic generation of path coverage test cases, wherein the method comprises the following steps:
(a) performing file pre-processing on an input source program, which is an input source code, to make the input source code conform to syntactic structures required by lexical analysis and syntactic analysis ([0036] “A compiler and/or program development tools are likely to perform at least one of the following operations: preprocessing, lexical analysis, parsing (syntax analysis).” [0037] “a preprocessor processes and removes preprocessor directives from the source code before the lexical analysis phase. The preprocessing phase may … output a modified token stream that does not include preprocessor directives.”); 
(b) performing the lexical analysis on the input source code pre-processed in step (a), and establishing a symbol table ([0037] “Lexical analysis (performed by a lexical analyzer or lexer) can break the source code text into tokens in a token stream.” [0026] “. At operation 214 the traversal of each path can stop when a node in it belongs to the project … At operation 216 the file where the token was defined can be offered as a suggestion at the bottom of the list,” wherein the “token list” is the “symbol table”.); and
(c) performing the syntactic analysis on the input source code pre-processed in step (a) ([0038] “A syntax analyzer may perform syntax analysis. Syntax analysis involves parsing the token sequence to identify the syntactic structure of the program. The syntax analysis phase typically builds a parse tree”),
wherein in step (a), in case of multiple files in file pre-processing, the files are identified by an include statement in C/C++, and files needing the include statement are placed in a same source file ([0005] “The file in which the token is defined may be designated in the source code by a particular statement such as a ‘#include’ statement. A ‘#include’ statement in some C-based languages points to the file in which the token used in the code is defined.” [0037] “Some languages, such as but not limited to C-based languages, typically undergo a preprocessing phase (e.g., by a preprocessor) which supports macro substitution, file inclusion and conditional compilation.”),
wherein in steps (b) and (c), an intermediate code representation method of the input source code is stored in the ordinary node and the control node, the execution of the program is able to be abstracted into modification of a variable value in a memory, a variable is represented as an ID symbol and pushed in the method; meanwhile, an address of the variable in the symbol table is pushed, current processing being the variable is known through an ID identifier in a later intermediate code execution stage, then a position of the variable is able to be accessed through an address behind an ID, and the variable is operated; if the variable is a number, a NUM symbol is pushed; meanwhile, a value of the number is pushed, the operator is directly pushed, reduction of an abstraction degree of the high-level programming language is represented by the intermediate code ([0051] “An intermediate language component 650 may be created from the source code component 610.” [0052] “the source code component 610 can be compiled via a source compiler 620, whereby an intermediate language representation of the program may be created, such as assembly 630. The assembly 630 may comprise the intermediate language component 650 and metadata 642,” wherein the “NUM” and “STR” instructions, and their related operations, are well-known assembly language instructions.), and 
then an intermediate code interpreter is established, thus directly executing the designed intermediate code; and a basic principle of the constructed intermediate code interpreter is to use a mechanism of a stack computer to execute the intermediate code through one stack and multiple registers, and an execution result of the intermediate code is returned; and after converting the input source code into the intermediate code, an abstraction degree of the input source code is reduced, during actual execution of the intermediate code, a method of converting an infix expression into a suffix expression is used to calculate a result of the intermediate code through a data structure of the stack ([0051] “An intermediate language component 650 may be created from the source code component 610 and the native code component 611 using a language specific source compiler 620 and the native code component 611 (e.g., machine executable instructions) is created from the intermediate language component 650 using the intermediate language compiler 660 (e.g. just-in-time (JIT) compiler), when the application is executed. That is, when an IL application is executed, it is compiled while being executed into the appropriate machine language for the platform it is being executed on, thereby making code portable across several platforms.”).

With further regard to Claim 1, Perez does not teach the following, however, Avgerinos teaches:
(c) establishing a control flow graph (CFG) corresponding to the input source code, which comprises a control node, an ordinary node and a terminal node, converting the input source code into an executable intermediate code, and inserting an executable code into the control node ([0052] “Algorithm 1 is an example embodiment of veritesting. Algorithm 1 augments DSE with four additional operations (e.g., steps): 1. CFGRecovery: recovers the CFG that is reachable from the address of the symbolic branch. 2. CFGReduce: takes in a CFG as input and outputs one or more candidate transition points (e.g., four points) and an acyclic CFGe with edges annotated with the control flow conditions. 3. StaticSymbolic: takes the acyclic CFGe and current execution state as inputs and uses SSE to build formulas that encompass all feasible paths in the CFGe. The output is a mapping from CFGe nodes to SSE states. 4. Finalize: given a list of transition points (e.g., four points) and SSE states, returns the DSE executors to be forked,” wherein the “control”, “ordinary” and “terminal” nodes are the “CFGe nodes”.);
(d) generating test cases by an automatic test case generation algorithm ([0069] “by default, various example embodiments of the systems and methods discussed herein output only one test case per CFG node that was explored by SSE. However, in some example embodiments, multiple test cases per CFG node are output. For example, for increased branch coverage, some example embodiments are configured (e.g., modified) to generate a test case for every edge of the CFG. In alternative example embodiments, the number of test cases can be minimized by generating test cases only for nodes that have not been covered by previous test cases.”);
(e) acquiring the test cases and driving the executable code of the control node in the control flow graph to execute, by a test case execution module ([0127] “As shown in FIG. 15, operation 1560 may be performed after operation 1350, in which the solver module 1230 generates the set of test cases based on formulas generated during the dynamic and static phases (e.g., multiple dynamic phase and multiple static phases) of the automatic test. In operation 1560, the solver module 1230 determines a set of one or more software bugs in the software code. The determination may be performed by concretely executing one or more test cases from the generated set of test cases from operation 1350.”);
(f) if a current node is not the terminal node, selecting next sub-node according to the execution result of the executable code, and repeating steps (c), (d) and (e); otherwise, proceeding to next step ([0097] “The time to complete exploration was calculated by first determining (e.g., identifying) those programs where all paths were exhausted,” wherein such disclosure indicates that testing in Avgerinos is executed until a final, i.e. “terminal”, node is explored.); and
(h) determining whether path coverage is 100% or whether an execution is timed out, proceeding to next step if the path coverage is 100%, and exiting if the execution is timed out; otherwise, repeating steps (d), (e), (F) and (g) ([0097] “The time to complete exploration was calculated by first determining (e.g., identifying) those programs where all paths were exhausted,” wherein such disclosure indicates that testing in Avgerinos is executed until all paths have been explored, i.e. “path coverage is 100%”.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Perez with the testing using a CFG and test cases as taught by Avgerinos in order “to provide a more advanced symbolic execution approach to software testing that combines DSE and SSE, leveraging the strengths of each and avoiding the vulnerabilities of each” (Avgerinos [0029]).

With further regard to Claim 1, Perez in view of Avgerinos does not teach the following, however, Whitten teaches:
(e) calculating a fitness value of a fitness function on a basis of an execution result of the executable code (Col. 5 Ln. 53: “in the data base 19, test case ‘A’ is shown to have a execution time of 20 minutes, and executes blocks 1, 2, and 24 … The test case ‘B’ is shown to have a execution time of 5 minutes, and executes blocks 1, 3, 19, and 24.” Col. 6 Ln. 65: “One possible fitness value may be, for example, the execution time for the particular path combination represented by the particular bit sequence. Of course the goal is to maximize the fitness value, or minimize the overall execution time for the code blocks selected. Another possible suitable fitness test is a combination of quality of the tests and cost of test execution. Thus, the fitness value may represent a measure of quality in test coverage (i.e., a number of product code blocks exercised during the test) in conjunction with the execution time for each bit combination.”); and
(g) if the current node is the terminal node, acquiring a final result of the fitness value (Col. 7 Ln. 45: “in FIG. 4, as shown, and a total value of all of the calculated fitness values is calculated. In the case shown, the total is 1097.”), and 
generating a path code corresponding to the test case (Col. 5 Ln. 39: “the execution time, or runtime, of each of the test cases is determined, and entered into a list, or data base 19, together with the identification of the particular code blocks of the product program 12 that are executed or exercised.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Perez in view of Avgerinos with the fitness scoring as taught by Whitten for purposes of “establishing or selecting a set of test cases for a software product that maximizes the number of code blocks that are exercised in the software product and minimizes the execution time for the tests” (Whitten Col. 2 Ln. 21).

With further regard to Claim 1, Perez in view of Avgerinos and Whitten does not teach the following, however, Porter teaches:
(i) generating a test report containing all paths covered by the test cases correspondingly and a path coverage rate (Col. 8 Ln. 39: “The report 136 may include multiple test coverage metrics. The report 136 may also include path-by-path results expressed in a tabular format. For example, the report 136 may include a table, where each row in the table represents data for a particular call path. In the example shown below, the first column represents the call path identifier of each particular call path.” Col. 8 Ln. 65: “the report 136 may include two or more test coverage metrics. In this example, a first metric may be a percentage representing the coverage of paths by the second environment (i.e., unique paths with at least one occurrence in the second environment/total paths): 5/7=71.4%. Additionally, a second metric may be a percentage representing the frequency of occurrences in the first environment that are covered by the second environment: 461/1819=25.3%.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Perez in view of Avgerinos and Whitten with the test report as taught by Porter since “the report 136 may enable better decision-making on behalf of administrators of the tested services” (Porter Col. 10 Ln. 44).

With further regard to Claim 1, Perez in view of Avgerinos, Whitten and Porter does not teach the following, however, Cho teaches:
wherein in step (a), a block end identifier is inserted into an elseif statement and an else statement in an if-elseif-else structure, the if-elseif-else structure is converted into an if-else nested structure, and a case multi-branch structure in a switch statement structure is converted into an if-else multi-nested structure, thus reducing a code abstraction degree and a realization difficulty of the control flow graph ([0046] “Control flow instructions are converted in the following manner. A PHI node variable is assigned each unconditional branch in the flow control. Each conditional branch is converted to if/else/then in HDL and the control flow graph is recursively traversed to map basic blocks (BB). See, for example, FIG. 11 (a recursive control-data-flow (CDF) graph). FIG. 11 illustrates a basic block map which includes if-then-(else) statements,” wherein the “if-else-else” and “case multi-branch” are known types of conditional branches.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Perez in view of Avgerinos, Whitten and Porter with the conditional statement conversion as taught by Cho such that “optimization transforms can be called on the System-LLVM IR to optimize the functions” (Cho [0026]).

Claim 3:
Perez in view of Avgerinos, Whitten, Porter and Cho teaches the method of claim 1, and Perez further teaches 
wherein in steps (b) and (c), the lexical analysis and the syntactic analysis are performed on the input source code to generate the control flow graph (CFG) corresponding to the input source code ([0036] “A compiler and/or program development tools are likely to perform at least one of the following operations: preprocessing, lexical analysis, parsing (syntax analysis), semantic analysis, code generation, code optimization, auto-completion, etc.”).

With further regard to Claim 3, Perez in view of Whitten, Porter and Cho does not teach the following, however, Avgerinos teaches:
a structure of any executable code is able to be represented by a loop structure, a branch structure and a sequence structure, so that a sequential execution code is converted into a sequence node in the control flow graph, which contains an intermediate representation code of a sequential structure code in the input source code, wherein relevant code information is stored by a stack, and the branch structure and the loop structure are instantiated in the control flow graph by constructing a branch node and a local loop of the control flow graph ([0061] “To make the CFG acyclic, back edges are removed and forwarded to a newly created node for each loop … This loop may be a new transition point that will be explored if executing the loop more times is feasible.” [0009] “The efficiency of above static algorithms typically stems from various types of if-conversion, a technique for converting code with branches into predicated straightline statements. The technique is also known as φ-folding, a compiler optimization technique that collapses simple diamond-shaped structures in the control flow graph (CFG).” [0105] “The overall results of these experiments are shown in Table 3 below. The example system with veritesting found 11,687 distinct software bugs that crash programs (e.g., by stack hash).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Perez in view of Whitten, Porter and Cho with the additional CFG representations and conversions as taught by Avgerinos in order “to provide a more advanced symbolic execution approach to software testing that combines DSE and SSE, leveraging the strengths of each and avoiding the vulnerabilities of each” (Avgerinos [0029]).

Claim 5: 
Perez in view of Avgerinos, Whitten, Porter and Cho teaches the method of claim 1, and Perez further teaches
wherein in step (c), a set of intermediate codes based on a stack computer is designed, an operator is converted into a corresponding operation instruction, operation instructions of PUSH, POP and MOV and identification instructions of ID, NUM and STR are added, which are used for converting a high-level programming language to generate the intermediate codes, and execution of the program is simulated by executing the intermediate codes ([0051] “Software programs can include source code (component 610), created in one or more source code languages (e.g., Visual Basic, Visual J#, C++. C#, J#, Java Script, APL, COBOL, Pascal, Eiffel, Haskell, ML, Oberon, Perl, Python, Scheme, Smalltalk and the like) … An intermediate language component 650 may be created from the source code component 610,” wherein the above cited “source code languages” are types of a “high-level programming language”. [0052] “the source code component 610 can be compiled via a source compiler 620, whereby an intermediate language representation of the program may be created, such as assembly 630. The assembly 630 may comprise the intermediate language component 650 and metadata 642,” wherein “PUSH, POP and MOV” and “ID, NUM and STR” are well-known assembly language instructions.).

Claim 8:
Perez in view of Avgerinos, Whitten, Porter and Cho teaches the method of claim 1. Perez in view of Whitten, Porter and Cho does not teach the following, however, Avgerinos teaches:
wherein in steps (d) and (e), the generated control flow graph is drivable, which means that the control flow graph is able to automatically execute the executable code in the control node according to the generated test case, and then automatically select next node according to an execution result of the executable code, thus automatically generating a path in the control flow graph ([0027] “Example methods and systems discussed herein are directed to automatic testing of software code.” [0041] “On line 1 of Algorithm 1, the worklist W is initialized with a state pointing to the start of the program. The pickNext function selects the next state to continue executing, and removes it from the worklist S. There are a variety of search heuristics for selecting the next instruction to execute” [0056] “Once the CFG is obtained, various example embodiments of the methods and systems discussed herein proceed to the next operation (e.g., step): identifying transition points (e.g., identifying fork points). The transition points define the boundaries of one or more SSE phases of the automated software test (e.g., where DSE will continue exploration of the software code).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Perez in view of Whitten, Porter and Cho with the CFG testing process as taught by Avgerinos since “it may be beneficial to provide a more advanced symbolic execution approach to software testing that combines DSE and SSE, leveraging the strengths of each and avoiding the vulnerabilities of each” (Avgerinos [0029]).

Claim 9:
Perez in view of Avgerinos, Whitten, Porter and Cho teaches the method of claim 1. Perez in view of Whitten, Porter and Cho does not teach the following, however, Avgerinos teaches:
wherein in steps (d) and (e), during execution of the intermediate code in the control node in the control flow graph and during access of an intermediate code interpreter to the symbol table, when a current symbol is accessed, a record of the current symbol is exchanged with a record of a previous symbol in the symbol table, thus increasing a hit probability of a symbol in the symbol table and reducing a time spent in symbol hitting ([0073] “As shown in FIG. 3, a symbolic executor (e.g., a symbolic execution engine) may be configured similarly to a concolic executor. The symbolic executor may run on top of an instrumentation tool, and x86 instructions may be just-in-time (JIT) compiled to an intermediate representation before being symbolically executed.” [0040] “Algorithm 1 below includes the core steps in DSE… Algorithm 1 operates on a representative imperative language with assignments, assertions and conditional jumps… A symbolic executor maintains a state (l, Π, Δ) where l is the address of the current instruction, Π is the path predicate, and Δ is a symbolic store that maps each variable to either a concrete value or an expression over input variables. A satisfying assignment, typically checked by an SAT solver or a Satisfiability Modulo Theories (SMT) solver, is an assignment of values to symbolic input variables that will execute the same execution path. An unsatisfiable path predicate means the selected path is infeasible,” wherein the “Algorithm 1” table below Paragraph [0040] appears to disclose an operation which is equivalent to the claimed operation.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Perez in view of Whitten, Porter and Cho with the CFG testing process as taught by Avgerinos since “it may be beneficial to provide a more advanced symbolic execution approach to software testing that combines DSE and SSE, leveraging the strengths of each and avoiding the vulnerabilities of each” (Avgerinos [0029]).

Claim 10: 
Perez in view of Avgerinos, Whitten, Porter and Cho teaches the method of claim 1. Perez in view of Whitten, Porter and Cho does not teach the following, however, Avgerinos teaches: 
wherein in steps (d), (e), (f) and (g), the test cases are constantly and automatically generated through the automatic test case generation algorithm to drive generation of a path in the control flow graph  ([0127] “As shown in FIG. 15, operation 1560 may be performed after operation 1350, in which the solver module 1230 generates the set of test cases based on formulas generated during the dynamic and static phases (e.g., multiple dynamic phase and multiple static phases) of the automatic test. In operation 1560, the solver module 1230 determines a set of one or more software bugs in the software code. The determination may be performed by concretely executing one or more test cases from the generated set of test cases from operation 1350.”), and 
if the path coverage rate does not reach 100% or the execution is not timed out, the automatic test case generation algorithm is improved according to an execution result of a previous test case to continue generating the test cases and continue generating the paths ([0069] “In alternative example embodiments, the number of test cases can be minimized by generating test cases only for nodes that have not been covered by previous test cases.” [0082] “the evaluated system showed improved node coverage compared to DSE alone. Furthermore, although DSM outperforms DSE, the evaluated system exhibited improved path coverage and outperformed both DSM and DSE alone.” [0097] “The time to complete exploration was calculated by first determining (e.g., identifying) those programs where all paths were exhausted,” wherein such disclosure indicates that testing in Avgerinos is executed until all paths have been explored, i.e. path coverage is 100%.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Perez in view of Whitten, Porter and Cho with the CFG testing process as taught by Avgerinos since “it may be beneficial to provide a more advanced symbolic execution approach to software testing that combines DSE and SSE, leveraging the strengths of each and avoiding the vulnerabilities of each” (Avgerinos [0029]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Avgerinos, Whitten, Porter and Cho as applied to claim 1 above, and further in view of Levit-Gurevich et al. (US PGPUB 2015/0378868; hereinafter “Levit-Gurevich”).
Claim 4: 
Perez in view of Avgerinos, Whitten, Porter and Cho teaches all the limitations of claim 1 as described above. Perez in view of Avgerinos, Whitten, Porter and Cho does not teach the following, however, Levit-Gurevich teaches:
wherein in step (c), a function-call-and-recursive function exist in the input source code, the function-call-and-recursive function is regarded as a module, the function-call-and-recursive function is analyzed to construct a control flow graph corresponding to the function-call-and-recursive function ([0024] “The dynamic instrumentation module 204 may dynamically instrument the binary code 202 by generating a new executable binary image based on the binary code 202 that includes instrumented routines, calls, or hooks.”); 
when calling the function-call-and-recursive function, a pointer of a first node of the control flow graph corresponding to the function-call-and-recursive function is transmitted to a call function, and the control flow graph corresponding to the function-call-and-recursive function is constructed by combination; and a simple recursive function is constructed into a sub-graph of the control flow graph corresponding to the function-call-and-recursive function having a local loop, and the sub-graph is transmitted to an external caller to construct an overall control flow graph during recursive call ([0034] “. In block 322, the computing device 100 finds all strongly connected components (SCCs) within the control-flow graph having more than one node. A strongly connected component is a subgraph of a directed graph… Each strongly-connected component found within the control-flow graph represents a loop, and may represent the outer loop of a nested loop system. In block 324, after identifying the strongly-connected components of the control-flow graph, the computing device 100 recursively detects inner loops within each of the strongly connected components… Detecting the binary loops is further described below in connection with FIGS. 7 and 8.” [0048] “After identifying the outer loop, in block 706 the computing device 100 builds a depth-first search (DFS) tree of the strongly connected component starting at the node of the strongly connected component with the smallest instruction pointer address.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Perez in view of Avgerinos, Whitten, Porter and Cho with the subgraph construction as taught by Levit-Gurevich such that “binary loops may be identified and their performance may be analyzed using fast and efficient algorithms” (Levit-Gurevich [0017]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Avgerinos, Whitten, Porter and Cho as applied to claim 1 above, and further in view of Sherwood et al. (US Patent 5,878,054; hereinafter “Sherwood”).
Claim 7:
Perez in view of Avgerinos, Whitten, Porter and Cho teaches all the limitations of claim 1 as described above. Perez in view of Avgerinos, Whitten, Porter and Cho does not teach the following, however, Sherwood teaches:
wherein in steps (b) and (c), during the syntactic analysis, the syntactic analysis is performed on the input source code by recursive descent analysis method, thus assisting construction of the control flow graph (Col. 4 Ln. 33: “The specification analyzer and data synthesizer are typically implemented using well-known language analysis techniques found in, for example, compilers and language interpreters. Language analysis techniques, such as parsing and semantic analysis, are well-known to those of ordinary skill in the art of languages and may be used in a preferred implementation. For example, an implementation of the specification analyzer includes a recursive-descent parser performing syntactic analysis to determine the syntactical correctness of the input specification. Another implementation uses software tools, such as standard UNIX tools `lex` and `yacc`, to process the input specification.”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Perez in view of Avgerinos, Whitten, Porter and Cho with the recursive descent analysis as taught by Sherwood in order “to generate data that provides adequate testing coverage using an amount of generated data that can be executed in a reasonable amount of testing time” (Sherwood Col. 2 Ln. 48).

With further regard to Claim 7, Perez in view of Whitten, Porter, Cho and Sherwood does not teach the following, however, Avgerinos teaches:
wherein the control flow graph which is generated by parsing the input source code is systematically constructed according to requirements of the automatic test case generation algorithm through steps (b) and (c), thus automatically generating the control flow graph ([0030] “Described herein are example embodiments of methods and systems for automatically testing (e.g., checking) software code (e.g., programs) using symbolic execution (e.g., a symbolic executor or other machine configured to perform software testing via symbolic execution).” [0069] “Accordingly, by default, various example embodiments of the systems and methods discussed herein output only one test case per CFG node that was explored by SSE. However, in some example embodiments, multiple test cases per CFG node are output. For example, for increased branch coverage, some example embodiments are configured (e.g., modified) to generate a test case for every edge of the CFG.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Perez in view of Whitten, Porter, Cho and Sherwood with the automatic CFG generation as taught by Avgerinos in order “to provide a more advanced symbolic execution approach to software testing that combines DSE and SSE, leveraging the strengths of each and avoiding the vulnerabilities of each” (Avgerinos [0029]).

Response to Arguments
Applicant's arguments filed May 24, 2022 have been fully considered but they are not persuasive.
With respect to the Applicant’s argument regarding amended Claim 1, Page 19 Paragraph 2 of the Remarks, that “Perez does not teach that in a specific node, the application being executed is abstracted into modification of a variable value which is represented as an ID symbol, wherein a reduction of an abstraction degree is represented by the intermediate language component 650 and/or the native code component 611, and then the source compiler 620 and/or the intermediate language compiler 660 are/is created to execute the intermediate language component 650 and/or the native code component 611,” the Office notes that the features upon which applicant relies (i.e., “in a specific node, the application being executed is abstracted into modification of a variable value which is represented as an ID symbol”) are not recited in the rejected claim(s).  
The Office contends that the relevant limitation of amended Claim 1 recites the following, “wherein in steps (b) and (c), an intermediate code representation method of the input source code is stored in the ordinary node and the control node, the execution of the program is able to be abstracted into modification of a variable value in a memory, a variable is represented as an ID symbol and pushed in the method”. As such the claim merely requires that “an intermediate code representation method of the input source code is stored in the ordinary node and the control node”, wherein the claim goes on to recite the further separate limitations that “the execution of the program is able to be abstracted into modification of a variable value in a memory” and “a variable is represented as an ID symbol and pushed in the method”. As such, the Office maintains that the broadest reasonable interpretation of the current claim language does not require that “in a specific node, the application being executed is abstracted into modification of a variable value which is represented as an ID symbol”. Therefore the Office maintains that amended Claim 1 is obvious in light of the teachings of Perez in view of Avgerinos, Whitten, Porter and Cho since the limitations of Claims 2 and 6 have now been incorporated in to Claim 1, wherein Claim 2 was previously rejected in view of Perez in view of Avgerinos, Whitten and Porter and Claim 6 was previously rejected in view of the additional teachings provided by Cho.

With respect to the Applicant’s further arguments, Pages 10-11 of the Remarks, that the features of the remaining claims are not taught by the cited prior art, the Office respectfully disagrees. These arguments rely upon the arguments as presented in relation to Claim 1 discussed above, and as such the Office directs the Applicant to the responses above regarding these arguments. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192/2194